Exhibit 10.46

Boyd Gaming Corporation

Change-in-Control
Severance Plan for Tier I, II and III Executives

December 7, 2006

--------------------------------------------------------------------------------

Contents

 

 

 

--------------------------------------------------------------------------------

Article 1. Establishment and Term of the Plan

1

   

Article 2. Definitions

1

   

Article 3. Severance Benefits

5

   

Article 4. Noncompetition and Confidentiality

8

   

Article 5. Excise Taxes

9

   

Article 6. Contractual Rights and Legal Remedies

10

   

Article 7. Successors

11

   

Article 8. Miscellaneous

11

   

--------------------------------------------------------------------------------

Boyd Gaming Corporation
Change-in-Control Severance Plan for Tier I, II and III Executives

Article 1. Establishment and Term of the Plan

1.1 Establishment of the Plan

. Boyd Gaming Corporation (hereinafter referred to as the "Company") hereby
establishes a severance plan to be known as the Boyd Gaming Corporation
Change-in-Control Severance Plan for Tier I, II and III Executives" (the
"Plan"). The Plan provides severance benefits to certain employees (as
identified in Appendix A) of the Company ("Executive" or "Executives") upon
certain terminations of employment from the Company.

The Company considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company and its stockholders. In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.

Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control of the
Company.

1.2 Plan Term. This Plan will commence on December 7, 2006 (the "Effective
Date") and shall continue in effect for two full calendar years (through
December 6, 2008) (the "Initial Term").

The Initial Term of this Plan automatically shall be extended for two additional
years at the end of the Initial Term, and then again after each successive
two-year period thereafter (each such two-year period following the Initial Term
a "Successive Period"). However, the Company may terminate this Plan entirely or
terminate any individual Executive's participation in the Plan at the end of the
Initial Term, or at the end of any Successive Period thereafter, by giving all
Executives (or select Executives if terminating select Executives' participation
in the Plan) written notice of intent not to renew, delivered at least six (6)
months prior to the end of such Initial Term or Successive Period. If such
notice is properly delivered by the Company (in accordance with Section 8.3),
this Plan, along with all corresponding rights, duties, and covenants shall
automatically expire (with respect to all applicable persons if terminating
select Executives' participation) at the end of the Initial Term or Successive
Period then in progress.

1.3 Change-in-Control Renewal

. In the event that a Change in Control of the Company occurs during the Initial
Term or any Successive Period, upon the effective date of such Change in
Control, the term of this Plan shall automatically and irrevocably be renewed
for a period of twenty-four (24) full calendar months from the effective date of
such Change in Control. This Plan shall thereafter automatically terminate
following the twenty-four (24) month Change in Control renewal period. Further,
this Plan shall be assigned to, and shall be assumed by the purchaser in such
Change in Control, as further provided in Article 7 herein.

1

Article 2. Definitions

Wherever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a) "Plan" means this Boyd Gaming Corporation Change-in-Control Severance Plan
for Tier I, II and III Executives.

(b) "Affiliate" and "Associate" shall have the same meaning ascribed to such
terms in Rule 12b-2 promulgated under the Exchange Act.

(c) "Base Salary" means, at any time, the then regular annual rate of pay which
the Executive is receiving as annual salary, excluding amounts: (i) received
under short-term or long-term incentive or other bonus plans, regardless of
whether or not the amounts are deferred, or (ii) designated by the Company as
payment toward reimbursement of expenses.

(d) "Beneficial Owner" or "Beneficial Ownership" shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

(e) "Board" or "Board of Directors" means the Board of Directors of the Company.

(f) "Boyd Family" shall mean William S. Boyd, his spouse, any direct descendant
or spouse of such descendant, or any direct descendent of such spouse, and any
trust or estate in which each person who has a current beneficial income
interest, directly or indirectly through one or more intermediaries, in capital
stock of the Company is one of the foregoing persons. The members of the Boyd
Family shall be deemed to beneficially own any capital stock of a corporation
held by any other corporation (the "parent corporation") so long as the members
of the Boyd Family beneficially own, directly or indirectly through one or more
intermediaries, in the aggregate fifty percent (50%) or more of the total voting
power of the capital stock of the parent corporation.

(g) "Cause" shall mean the occurrence of any one or more of the following:

(i) The Executive's willful failure to substantially perform his duties with the
Company (other than any such failure resulting from the Executive's Disability),
after a written demand from the Committee for substantial performance is
delivered to the Executive that specifically identifies the manner in which the
Committee believes that the Executive has not substantially performed his duties
and the Executive has failed to remedy the situation within fifteen (15)
business days of such written notice from the Committee;

(ii) Gross negligence in the performance of the Executive's duties;

(iii) The Executive's conviction of, or plea of guilty or nolo contendere, to
any felony, whatsoever, or any other crime involving the personal enrichment of
the Executive at the expense of the Company;

2

(iv) The Executive's willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise;

(v) Willful violation of any provision of the Company's code of conduct; or

(vi) Willful violation of any of the covenants contained in Article 4, as
applicable, after written notice is delivered to the Executive that specifically
identifies the violation and the Executive has failed to remedy the situation
within fifteen (15) business days of such written notice from the Committee.

(h) "Change in Control" shall occur if any of the following events occur:

(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company, by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, or is
controlled by, or is under common control with, the Company or a Permitted
Holder) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total voting combined voting power of the Company's outstanding securities; or

(ii) a change in the composition of the Board over a period of thirty-six (36)
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors.

(i) "Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

(j) "Committee" means any committee appointed by the Board to administer this
Plan.

(k) "Company" means Boyd Gaming Corporation, a Nevada corporation, and any
successor thereto as provided in Article 7 herein.

(l) "Continuing Directors" means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

(m) "Disability" or "Disabled" means a permanent and total disability determined
in accordance with uniformity and nondiscrimination standards adopted by the
Committee from time to time.

(n) "Effective Date of Termination" means the date on which a Qualifying
Termination occurs, as provided in Section 3.2 herein, which triggers the
payment of Severance Benefits hereunder.

3

(o) "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

(p) "Good Reason" means, without the Executive's express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following:

(i) The Company's requiring the Executive to be based at a location in excess of
fifty (50) miles from the location of the Executive's principal job location or
office immediately prior to the Change in Control; except for required travel on
the Company's business to an extent substantially consistent with the
Executive's then present business travel obligations;

(ii) A reduction by the Company of the Executive's Base Salary in effect on the
Effective Date hereof, or as the same shall be increased from time to time;

(iii) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company's
obligations under this Plan, as contemplated in Article 7 herein, unless the
assignment occurs by operation of law;

(iv) A material breach of this Plan by the Company which is not remedied by the
Company within ten (10) business days of receipt of written notice of such
breach delivered by the Executive to the Company; and

(v) A change in the Executive's status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive's reasonable
judgment, represents an adverse change from the Executive's status, title,
position or responsibilities as in effect at any time within ninety (90) days
preceding the date of a Change in Control or at any time thereafter; the
assignment to the Executive of any duties or responsibilities which, in the
Executive's reasonable judgment, are inconsistent with the Executive's status,
title, position or responsibilities as in effect at any time within ninety (90)
days preceding the date of a Change in Control or at any time thereafter; or any
removal of the Executive from or failure to reappoint or reelect the Executive
to any of such offices or positions, except in connection with the termination
of the Executive's employment for Disability, Cause, as a result of the
Executive's death or by the Executive.

Unless the Executive becomes Disabled, the Executive's right to terminate
employment for Good Reason shall not be affected by the Executive's incapacity
due to physical or mental illness. The Executive's continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.

(q) "Notice of Termination" shall mean a written notice which shall indicate the
specific termination provision in this Plan relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.

4

(r) "Permitted Holder" means the Boyd Family and any "group" (as defined in
Section 13(d) of the Exchange Act) comprised solely of members of the Boyd
Family.

(s) "Person" shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
"group" as defined in Section 13(d).

(t) "Qualifying Termination" means any of the events described in Section 3.2
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.

(u) "Separation from Service" shall have the same meaning as proscribed in Code
Section 409A and the regulations thereunder and "Separates from Service" shall
mean the occurrence of a Separation from Service.

(u) "Severance Benefits" means the severance benefits as provided in Section
3.3(a) through 3.3(e) herein.

(v) "Specified Employee" means as of the date of Separation from Service, a
specified employee as defined Code Section 409A and the regulations thereunder.

Article 3. Severance Benefits

3.1 Right to Severance Benefits

. The Executive shall be entitled to receive from the Company Severance Benefits
as described in Section 3.3 herein, if during the term of this Plan there has
been a Change in Control of the Company and if, within twenty-four (24) calendar
months thereafter, the Executive's employment with the Company shall end for any
reason specified in Section 3.2 herein as being a Qualifying Termination. For
any Executive who is not a Specified Employee, the Severance Benefits described
in Section 3.3(a), 3.3(b), 3.3(c) and 3.3(e) herein shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the date of
Qualifying Termination, but, in no event later than thirty (30) calendar days
from such date. For Specified Employees, the Severance Benefits described in
Section 3.3(a), 3.3(b), 3.3(c) and 3.3(e) herein shall be paid in cash in a
single lump sum as soon as administratively practicable on a date on or after
the date six (6) months following the date of Qualifying Termination.

3.2 Qualifying Termination

. The occurrence of any one or more of the following events (a "Qualifying
Termination") within twenty-four (24) calendar months immediately following a
Change in Control of the Company shall trigger the payment of Severance Benefits
to the Executive, as such benefits are described under Section 3.3 herein:



(a) The Company's involuntary termination of the Executive's employment without
Cause; or

(b) The Executive's voluntary termination of employment for Good Reason.

A Qualifying Termination shall also include an involuntary termination of the
Executive's employment without Cause by the Company within six (6) months prior
to a Change in Control if such termination occurs in connection with, and at the
request of any third party involved in, the Change-in-Control transaction. In
any such event, the date of Qualifying Termination shall be

5



deemed to be the date of the Change in Control. A Qualifying Termination shall
not include a termination of the Executive's employment within twenty-four (24)
calendar months after a Change in Control by reason of death, Disability, the
Executive's voluntary termination without Good Reason, or the Company's
involuntary termination of the Executive's employment for Cause.

3.3 Description of Severance Benefits

. In the event that the Executive becomes entitled to receive Severance
Benefits, as provided in Sections 3.1 and 3.2 herein, subject to Section 3.3(f),
and if the Executive signs a General Release in a form generally acceptable to
the Company that releases the Company and its Affiliates from any and all claims
the Executive may have against them and which also certifies the Executive's
willingness to comply with Article 4 of this Plan, the Company shall pay to the
Executive and provide the Executive with the following:



(a) A lump-sum cash amount equal to the Executive's unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the date of the Qualifying
Termination.

(b) A lump-sum cash amount equal to the sum of:

(i) For Tier One Executives-three (3)

(ii) For Tier Two Executives-two (2)

(iii) For Tier Three Executives-one (1)

multiplied by: (a) the Executive's annual rate of Base Salary in effect
immediately prior to the occurrence of the Change in Control, or, if greater,
upon the occurrence of the Qualifying Termination, plus (b) the Executive's
then-current target bonus opportunity established under the annual bonus plan in
effect immediately prior to the occurrence of the Change in Control, or, if
greater, the average of the Executive's actual bonus for the three (3) fiscal
years immediately prior to the Change in Control, or, if greater, the target
bonus in effect upon the occurrence of the Qualifying Termination.

(c) A lump-sum cash amount equal to the greater of: (i) the Executive's
then-current target bonus opportunity established under the annual bonus plan
for the plan year in which the Executive's date of Qualifying Termination
occurs; or (ii) the Executive's target bonus opportunity in effect prior to the
occurrence of the Change in Control. Such lump such cash amount, as determined
under (i) or (ii) immediately above, shall be adjusted on a pro rata basis based
on the number of days the Executive was actually employed during such plan year.
Such payment shall constitute full satisfaction for these amounts owed to the
Executive.

(d) All outstanding equity-based long-term incentive vehicles, including but not
limited to stock options, stock appreciation rights, restricted stock, or
restricted stock units granted subsequent to July 19, 2006 ("Equity Awards")
shall become immediately vested in full upon a Qualifying Termination. In the
event such

6

Equity Awards would not otherwise vest solely by the continued employment of the
Executive ("Performance Vesting Equity Awards"), such Performance Vesting Awards
shall vest at the time of the Change in Control. The number of shares that shall
vest shall be determined as if a level of performance equal to 100% of target
had been achieved and shall be prorated based on the length of time within the
performance period elapsed prior to the Change in Control.

(e) A lump-sum cash payment equal to the total monthly premiums that would have
been paid by Company for the Executive under the health insurance plan (or in
the case of a self-funded plan, the cost of COBRA continuation coverage) for

(i) Tier One Executives-thirty-six (36)

(ii) Tier Two Executives-twenty-four (24)

(iii) Tier Three Executive-twelve (12)

months from the date of the Qualifying Termination.

In addition, the Company shall provide Executive with an additional payment in
the amount necessary such that after payment by the Executive of all such taxes
(calculated after assuming the Executive pays such taxes for the year in which
the payment or benefit occurs at the highest marginal tax rate applicable),
including the taxes imposed on the additional payments, the Executive
effectively received coverage on a tax free basis or retains a cash amount equal
to the health insurance cash payments provided pursuant to this Section 3.3(e).

(f) Subject to Article 5, the Severance Benefits payable to any Executive under
this Section 3.3 shall be adjusted as set forth in this Section 3.3(f). If the
sum (the "combined amount") of the lump sum amount under Section 3.3 and all
other payments or benefits which the Executive has received or has the right to
receive from the Company which are defined in Section 280G(b)(2)(A)(i) of the
Code would constitute a "parachute payment" (as defined in Section 280G(b)(2) of
the Code), the combined amount shall, unless the following sentence applies, be
decreased by the smallest amount that will eliminate any parachute payment. For
Tier I and Tier II Executives only, if the decrease referred to in the preceding
sentence is 10 percent (10%) or more of the combined amount, the combined amount
shall not be decreased, but rather shall be increased by an amount sufficient to
provide the Executive, after tax, a net amount equal to the Code Section 4999
excise tax imposed on such combined amount, as increased pursuant to this
section. For this purpose, "after tax" means the amount retained by the
Executive after satisfaction (whether through withholding, direct payment or
otherwise) of all applicable federal, state, provincial and local income taxes
at the highest marginal tax rate, and the Executive share of any applicable FICA
taxes.

3.4 Termination for Total and Permanent Disability

. Following a Change in Control, if the Executive's employment is terminated
with the Company due to Disability, the Company shall

7



pay the Executive all amounts described in Section 3.3(a) herein through the
Effective Date of Termination. All other benefits due Executive shall be
determined in accordance with the Company's retirement, insurance, and other
applicable plans and programs then in effect.

3.5 Termination Due to Death

. Following a Change in Control, if the Executive's employment with the Company
is terminated by reason of death, the Company shall pay the Executive's estate
all amounts described in Section 3.3(a) herein through the Effective Date of
Termination. All other benefits due Executive shall be determined in accordance
with the Company's retirement, survivor's benefits, insurance, and other
applicable programs then in effect.



3.6 Termination for Cause or by the Executive Other Than for Good Reason

. Following a Change in Control, if the Executive's employment is terminated
either: (a) by the Company for Cause; or (b) voluntarily by the Executive
without Good Reason, the Company shall pay the Executive all amounts described
in Section 3.3(a) herein through the Effective Date of Termination, plus all
other amounts to which the Executive is entitled under any compensation plans of
the Company at the time such payments are due, and the Company shall have no
further obligations to the Executive under this Plan.



3.7 Notice of Termination

. Any termination of the Executive's employment by the Company for Cause or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party.



Article 4. Noncompetition and Confidentiality

During the term of this Plan, the following shall apply:

(a) Confidentiality. The Company has advised the Executive and the Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. All Protected Information shall remain confidential permanently, and
the Executive shall not, at any time, directly or indirectly, divulge, furnish,
or make accessible to any person, firm, corporation, association, or other
entity (otherwise than as may be required in the regular course of the
Executive's employment with the Company), nor use in any manner, either during
the term of employment or after termination, at any time, for any reason, any
Protected Information, or cause any such information of the Company to enter the
public domain.

For purposes of this Plan, "Protected Information" means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Plan), approved for release by the Company or lawfully obtained from third
parties who are not bound by a confidentiality agreement with the Company, is
not Protected Information.

8

(b) Nonsolicitation. During the term of this Plan and for a period of 6 months
after the Effective Date of Termination, the Executive shall not employ or
retain or solicit for employment or arrange to have any other person, firm, or
other entity employ or retain or solicit for employment or otherwise participate
in the employment or retention of any person who is an employee or consultant of
the Company.

(c) Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive's employment by the Company or any of its
subsidiaries.

(d) Nondisparagement. At all times, the Executive agrees not to disparage the
Company or otherwise make comments harmful to the Company's reputation.

Article 5. Excise Taxes

5.1 Excise Tax Treatment

. If an Executive becomes entitled to a Gross-Up Payment as provided in Section
3.3(f), the Company shall pay the Gross-Up Payment. For any Executive who is not
a Specified Employee, the Company shall pay the Gross-Up Payment as soon as
administratively practicable, but not later than March 15 in the calendar year
following the Executive's date of Qualifying Termination. For Specified
Employees, the Company shall pay the Gross-Up Payment as soon as
administratively practicable on a date on or after the date six (6) months
following the date of Qualifying Termination.

5.2 Tax Computation

. In determining the potential impact of the Excise Tax, the Company may rely on
any advice it deems appropriate, including, but not limited to, Company counsel
or the Company's independent auditors. All calculations for purposes of
determining whether any of the combined amount will be subject to the Excise Tax
and the amounts of such Excise Tax will be made in accordance with applicable
rules and regulations under Section 280G of the Code in effect at the relevant
time.



For purposes of determining the amount of the Gross-Up Payment, the Participant
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Participant's residence on the date of
termination of employment, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes ignoring
any loss of deduction attributable to the application of federal or state
alternative minimum tax.

5.3 Subsequent Recalculation

. If the Internal Revenue Service adjusts the computation of the Company so that
the Executive did not receive the greatest net benefit, the Company shall
reimburse the Executive for the full amount necessary to make the Executive
whole, as reasonably determined by the Committee. For Specified Employees, such
reimbursement shall be made as soon as administratively practicable but not
sooner than as soon as administratively practicable on a date on or after the
date six (6) months following the date of Qualifying Termination, and for
Executives who are not Specified Employees, such reimbursement shall be made as
soon as administratively practicable but not later than March 15 of the calendar
year following the calendar year in which the Internal Revenue Service adjusts
the Executive's computation. If the Internal Revenue Service

9



adjusts the computation such that the Company has exceeded has the maximum
amount for as provided, then the amount paid in excess shall be paid back to the
Company.

If, after the receipt by the Executive of an amount advanced by the Company
pursuant to this Article 5, the Executive who becomes entitled to receive any
refund with respect to such claim due to an overpayment of any Excise Tax or
income tax, including interest and penalties with respect thereto, the Executive
shall (subject to the Company's complying with the requirements of this Section
5.3) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).

Article 6. Contractual Rights and Legal Remedies

6.1 Payment Obligations Absolute

. The Company's obligation to make the payments and the arrangements provided
for herein shall be absolute and unconditional, and shall not be affected by any
circumstances including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder shall be
paid without notice or demand.



The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Plan, and
the obtaining of any such other employment shall in no event effect any
reduction of the Company's obligations to make the payments and arrangements
required to be made under this Plan, except to the extent provided in Section
3.3(f) herein.

6.2 Contractual Rights to Benefits

. This Plan establishes and vests in the Executive a contractual right to the
benefits to which he is entitled hereunder. However, nothing herein contained
shall require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.



6.3 Arbitration

. The Executive shall have the right and option to elect (in lieu of litigation)
to have any dispute, claim or controversy arising under or in connection with
this Plan settled by arbitration, conducted before a panel of three (3)
arbitrators sitting in a location selected by the Executive within fifty (50)
miles from the location of his or her job with the Company, in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect. The Executive's election to arbitrate, as herein provided, and the
decision of the arbitrators in that proceeding, shall be binding on the Company
and the Executive. Judgment may be entered on the award of the arbitrator in any
court having jurisdiction.



6.4 Legal Fees and Expenses

. The Company shall pay all reasonable legal fees, costs of litigation, costs of
arbitration, prejudgment interest, and other expenses which are incurred in good
faith by the Executive as a result of the Company's refusal to provide the
benefits to which the Executive becomes entitled under this Plan, or as a result
of the Company's (or any third party's) contesting the validity, enforceability,
or interpretation of the Plan, or as a result of any conflict between the
parties pertaining to this Plan; provided, however, that if the court (or
arbitration panel, as applicable) determines that the Executive's claims were
arbitrary and capricious, the Company shall have no obligation hereunder.



10

Article 7. Successors

7.1 Successors to the Company

. The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the assets
of the Company by agreement, in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Plan in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place. Regardless of whether an agreement is executed, this
Plan shall be binding upon and shall inure to the benefit of any successor in
accordance with the operation of law and such successor shall be deemed the
"Company" for purposes of this Plan.

7.2 Assignment by the Executive

. No rights hereunder shall be assignable or transferable by the Executive
except by will or by the laws of descent and distribution. This Plan shall inure
to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount would still be
payable to him hereunder had he continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the Executive's devisee, legatee, or other designee, or if there is no
such designee, to the Executive's estate.



Article 8. Miscellaneous

8.1 Employment Status

. This Plan is not, and nothing herein shall be deemed to create, an employment
contract between the Executive and the Company or any of its subsidiaries. The
Executive acknowledges that the rights of the Company remain wholly intact to
change or reduce at any time and from time to time his compensation, title,
responsibilities, location, and all other aspects of the employment
relationship, or to discharge him prior to a Change in Control (subject to such
discharge possibly being considered a Qualifying Termination pursuant to
Section 3.2).



8.2 Entire Plan

. This Plan contains the entire understanding of the Company and the Executive
with respect to the subject matter hereof. In addition, the payments provided
for under this Plan in the event of the Executive's termination of employment
shall be in lieu of any severance benefits payable under any severance plan,
program, or policy of the Company to which the Executive might otherwise be
entitled.



8.3 Notices

. All notices, requests, demands, and other communications hereunder shall be
sufficient if in writing and shall be deemed to have been duly given if
delivered by hand, courier or if sent by registered or certified mail to the
Executive at the last address he has filed in writing with the Company or, in
the case of the Company, at its principal offices.



8.4 Conflicting Plans

. This Plan supersedes any and all prior change-in-control agreements or
understandings, oral or written, entered into by and between the Company and the
Executive, with respect to the subject matter hereof, and all amendments
thereto, in their entirety; provided that it shall not amend the terms of
existing compensatory plans qualified under Section 162(m) of the Code or equity
compensation plans or awards granted thereunder prior to the date hereto.
Further, the Executive hereby represents and warrants to the Company that his
entering into this Plan, and the obligations and duties undertaken by him
hereunder, will not conflict with, constitute a breach of, or otherwise violate
the terms of, any other employment or other agreement to which he is a party,
except to the extent any such conflict, breach, or violation under any such
agreement has been disclosed to the Board in writing in advance of the signing
of this Plan.



11

8.5 Includable Compensation

. Severance Benefits provided hereunder shall not be considered "includable
compensation" for purposes of determining the Executive's benefits under any
other plan or program of the Company unless otherwise provided by such other
plan or program.

8.6 Tax Withholding

. The Company shall withhold from any amounts payable under this Plan all
federal, state, city, or other taxes as legally required to be withheld.



8.7 Internal Revenue Code Section 409A

. The Company may amend or modify the Plan in any manner in order to meet the
requirements of Section 409A of the Code as amplified by any Internal Revenue
Service or U.S. Treasury Department guidance. In addition, the Company shall, to
the extent necessary and only to the extent necessary, modify the timing of
delivery of Severance Benefits if it is determined that the timing would subject
the Severance Benefits to the additional tax and/or interest assessed under Code
Section 409A. In such event, such payments shall occur as soon as practicable
without causing such payment to trigger tax penalty under Code Section 409A.



8.8 Severability

. In the event any provision of this Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included. Further, the captions of this Plan are
not part of the provisions hereof and shall have no force and effect.



Notwithstanding any other provisions of this Plan to the contrary, the Company
shall have no obligation to make any payment to the Executive hereunder to the
extent, but only to the extent, that such payment is prohibited by the terms of
any final order of a federal or state court or regulatory agency of competent
jurisdiction; provided, however, that such an order shall not affect, impair, or
invalidate any provision of this Plan not expressly subject to such order.

8.9 Modification

. No provision of this Plan may be modified, waived, or discharged unless such
modification, waiver, or discharge is agreed to in writing and signed by the
applicable Executive and the Company, or by the respective parties' legal
representatives or successors. No waiver by any party hereto of, or compliance
with, any condition or provision of this Plan to be performed by another party
shall be deemed a waiver of similar or disseminate provisions or conditions at
the same or any subsequent time.



8.10 Gender and Number.

Except where otherwise indicated by the context, any masculine term used herein
shall include the feminine; the plural shall include the singular and the
singular shall include the plural.



8.11 Applicable Law

. To the extent not preempted by the laws of the United States, the laws of
Nevada shall be the controlling law in all matters relating to this Plan without
giving effect to principles of conflicts of laws.



12



IN WITNESS WHEREOF, the Company has executed this Plan on this _______________
day of ________________, 2006.

ATTEST

Boyd Gaming Corporation

___________________________

By: ________________________,
[Title]

 

 

 

 




--------------------------------------------------------------------------------




Appendix



Tier I

CEO

Tier II

Management Committee, other than the CEO

Tier III

Senior Vice Presidents and General Managers, other than the Management
Committee, and such other key executives as may be designated by senior
management






--------------------------------------------------------------------------------


